DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one support structure has an asymmetrical shape relative to a longitudinal plane (Claim 6), the one or more coupling having an asymmetrical cross-sectional shape (Claim 14), and each support structure having a different cross-sectional shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification that discloses the one or more couplings having an asymmetrical cross-sectional shape as claimed in Claim 14.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 3, the phrase, “at last 0.45”, should be - -at least 0.45- - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the one or more couplings" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In Claim 8, only limitation is, “wherein the at least one void define at least 5% of a total area between the laying head .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wykes et al. (US-4242892). Regarding Claim 1, Wykes et al. discloses a laying head assembly for the formation of coils comprising: a laying head 10 configured to rotate about an axis A; a pathway 30/32 defining an enclosed conduit 28 configured to contain an elongated material L, the pathway extending in a helical path around the laying head; and at least one support structure 26 coupling the pathway to the laying head, wherein the at least one support structure comprises a lateral profile area (area along Alat in long in annotated Figure below) and wherein the at least one support structure comprises a ratio of [Alat/Along] not greater than 1 (as Alat is smaller than Along) (Figures 1-7 and annotated Figure below).

    PNG
    media_image1.png
    410
    580
    media_image1.png
    Greyscale

Regarding Claim 4, Wykes et al. discloses a plurality of support structures extending from the laying head in a tortuous pathway (see particularly Figures 1-2 and 7) (Figures 1-7 and annotated Figure below).

Regarding Claim 5, Wykes et al. discloses the at least one support structure is attached to the laying head at a proximal end and attached to the pathway at a terminal end opposite the proximal end (see particularly Figures 1-2) (Figures 1-7 and annotated Figure below).

A; a pathway 30/32 defining an enclosed conduit 28 configured to contain an elongated material L, the pathway extending in a helical path around the laying head; and at least one support structure coupling 26 pathway to the laying head, wherein at least one of the one or more couplings 26 have an asymmetrical cross-sectional shape (see Figure 4 above where 26 has a cross-sectional shape with asymmetry about axis Alat) (Figures 1-7).

Regarding Claim 15, Wykes et al. discloses the at least one support structure has a trailing end (from shoulder between 48 and 76 to 64) extending in a lateral direction from a central region (at shoulder between 48 and 76) of the support structure (Figures 1-7).

Regarding Claim 16, Wykes et al. discloses the trailing end extends in a direction opposite an intended direction of rotation of the laying head and pathway (Figures 1-7).

Regarding Claim 17, Wykes et al. discloses the trailing end extends for a majority of a total length of the at least one support structure (Figures 1-7).

Regarding Claim 20, Wykes et al. discloses a plurality of support structures and each support structure having a same cross-sectional shape compared to each other (Figures 1-7).-33-Attorney Docket No.: 1331-ID006-US

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wykes et al. (US-4242892). Regarding claim 2, Wykes et al. discloses the laying head assembly of claim 1, as advanced above but does not expressly disclose the ratio [Alat/Along] is not greater than 0.99 or not greater than 0.98 or not greater than 0.97 or not greater than 0.95 or not greater than 0.93 or not greater than 0.9 or not greater than 0.85 or not greater than 0.8 or not greater than 0.75 or not greater than 0.7 or not lat/Along] is at least 0.01 or at least 0.03 or at least 0.05 or at least 0.08 or at least 0.1 or at least 0.15 or at least 0.2 or at least 0.25 or at least 0.3 or at least 0.35 or at least 0.4 or at least 0.45 or at least 0.5 or at least 0.55 or at least 0.6 or at least 0.65 or at least 0.7 or at least 0.75 or at least 0.8 or at last 0.85 or at least 0.9.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the ratio [Alat/Along] any value not greater than 1 and at least 0.01 to achieve minimizing the weight of the support while providing sufficient support for the conduit and moving elongate material inside the conduit.

Regarding Claims 7-13, Wykes et al. discloses a laying head assembly for the formation of coils comprising: a laying head 10 configured to rotate about an axis A; a pathway 30/32 defining an enclosed conduit 28 configured to contain an elongated material L, the pathway extending in a helical path around the laying head; and -33-Attorney Docket No.: 1331-ID006-USa plurality of support structures 20g coupling the pathway to the laying head; and at least one void (space between each 20g) extending between the plurality of support structures or within the plurality of support structures (Figures 1-7), but Wykes et al. does not expressly disclose the at least one void defines at least 5% of a total area between the laying head and the pathway; the at least one void defines at least 10% of the total area or at least 20% or at least 30% or at least 40% or at least 50% or at least 60% or at least 70% or at least 80% or at least 90%; and the at least 
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the void at least 5% and not greater than 99% of the total area between the laying head and the pathway to balance sufficient support for the conduit and moving elongate material with weight of the apparatus and air resistance to achieve the desired efficiency of the laying head.

Regarding Claim 11, Wykes et al. discloses the at least one void is bounded by the laying head, laying head assembly pathway, and one or more support structures (see particularly Figures 1-2) (Figures 1-7).

Regarding Claim 12, Wykes et al. discloses the at least one void includes a plurality of voids extending along a tortuous path of the laying head assembly pathway (see particularly Figures 1-2) (Figures 1-7).

Regarding Claim 13, Wykes et al. discloses the at least one void includes a plurality of voids extending entirely through the at least one support structure (see particularly Figures 1-2) (Figures 1-7).

Allowable Subject Matter
s 6 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619